Citation Nr: 1611715	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-44 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo






INTRODUCTION

The Veteran served on active duty from February 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a travel Board hearing in May 2011, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R.    § 20.704(d).

In September 2013 the case was remanded for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of reopening a previously denied claim for service connection for tinnitus has been raised by the record in a November 2009 VA Form 9 and November 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's right knee disability was not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in April 2008, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

Additionally, a VA knee examination was performed in December 2013 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  

II. Analysis

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Right Knee Disability

Initially, the Veteran has not alleged that his right knee injury is directly related to service and the evidence does not demonstrate that he experienced an in-service right knee injury.  Therefore, the Board will only adjudicate his claim on a theory of secondary service connection.  See November 2009 VA Form 9; December 2013 VA knee examination.

The Veteran has asserted that his right knee condition is secondary to his service-connected left ankle disability (residuals of left ankle ligament tear and fracture).  Specifically, the Veteran alleges that "because of the injury to my left ankle, I had to rely more on my right side and in 2007 I went to an orthopedic surgeon and found out I needed a knee brace because my ligaments and tendons were damaged."  See November 2009 statement.

Post-service private treatment records dated from August 2007 through February 2008 from Ocala Orthopaedic Group and VA treatment records dated from June 2007 through December 2013 shows the Veteran was treated for a right knee condition.  See Gainesville VA Medical Center treatment records.

In December 2013, the Veteran was afforded a VA knee examination to determine the etiology of his right knee disability.  In the resulting examination report, the examiner explained that when he asked the Veteran about the history of his right knee condition, "[the Veteran] presented a typewritten document of the time line of events" and verbally described what was in the typewritten document.  According to the Veteran, he is unable to exercise due to his service-connected left ankle disability and non-service connected heart disability, which placed added stress on his right knee.  Physical examination of the right knee revealed normal flexion to 130 and mild hyperextension of 7 degrees, without objective evidence of pain.  X-ray of the right knee identified mild degenerative joint disease.  Following examination and review of the claims file, the examiner opined that the Veteran's right knee mild degenerative joint disease is less likely as not related to or aggravated by his service-connected left ankle disability and "is most likely due to natural wear and tear of aging."  Additionally, the examiner determined that the Veteran's obesity is likely contributory to his right knee condition, noting a current BMI of 30.  The examiner based his opinion on review of the claims file, supporting medical literature, and his clinical experience.  According to the examiner, "[t]he veteran's BMI is over 30.  Obesity is a well established risk factor for osteoarthritis of the knee . . .  Medical studies show that 21.7% of overweight and 30.6% among obese Americans report doctor-diagnosed arthritis.  Also, the veteran is 61 years old and per medical literature aging and genetic predisposition are also known factors for developing osteoarthritis."  In so finding, the examiner concluded that the Veteran's right knee mild degenerative joint disease is less likely as not due to the service-connected left ankle disability and the medical evidence does not support aggravation of the right knee due to his service-connected left knee disability.  See December 2013 VA knee examination located in Virtual VA.

Currently, the evidence reflects that the Veteran is diagnosed with right knee mild degenerative joint disease.  Further, he is service-connected for a left ankle disability.  As such, elements (1) and (2) required for secondary service connection have been met.  See Wallin, 11 Vet. App. at 509, 512.

However, the evidence does not reflect that the Veteran's right knee condition was caused or aggravated by his service connected left ankle disability.  Rather, as described above, a September 2013 medical opinion was obtained to determine the etiology of the Veteran's right knee disability.  The examiner reviewed the claims file, to include the post-service treatment records and the Veteran's assertion that his right knee disability is related to his service connected left ankle disability.  The examiner ultimately opined that it was less likely than not that the Veteran's right knee disability was the cause of or aggravated by his service connected left ankle disability.  In so finding, the examiner explained that the Veteran's right knee degenerative joint disease was related to aging and also contributory to his obesity.  The third element of a service connection claim is not satisfied.  Id.  Service connection on a secondary basis is not established.

The Board also acknowledges the Veteran's assertion that his right knee condition was aggravated by his service-connected left ankle disability.  See November 2013 statement; November 2009 statement.  The Veteran's statements with respect to his symptoms are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiner is a medical professional, can review the overall record, including the Veteran's history and opinions, and provide an objective opinion regarding the etiology of his disability.

The Board also notes that while a VA examination was completed in July 2008, the opinion was determined to be inadequate by a previous September 2013 Board decision.  Moreover, the Veteran has not submitted additional evidence, nor has he demonstrated that he has the required medical expertise necessary to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, there is no competent medical evidence of a nexus between the Veteran's right knee condition and his service connected left ankle, and his claim must be denied.

In conclusion, the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for a right knee disability, to include as secondary to a service-connected left ankle disability is denied.


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


